DETAILED ACTION
This is a non-final office action in response to applicant’s preliminary amendment filed on 11/23/2021.
Claims 1-30 are pending and being considered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application (14/757,638, now US Patent No. 9,917,856B2, filed on 12/23/2015) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The instant application is continuation of US Patent application No. 15/877,608 filed 1/23/2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/23/2021, 11/8/2021, 11/19/2021, 12/20/2021, 12/23/2021, and 1/4/2022 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, initialed and dated copies of Applicant’s IDS forms 1449 filed as stated above are attached to the instant Office Action.
Claim Objections
Claims 1, 9, 17, 24 are objected to because of the following informalities:  
Claim 1 lines 6-7, “wherein each third-party network intelligence provider provides data …” may read “wherein each of the plurality of third-party threat intelligence provider(s) provides the data …” or more appropriate form.  
.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 17/482,910 (hereinafter, “ ’910”), in view of Mahadik et al (US20140089661A1) and Buruganahalli et al (US 9,419,942 B1). Claims 9, 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of co-pending Application No. 17/482,910 (hereinafter, “ ’910”), in view of Mahadik et al (US20140089661A1) and Moore2 et al (US20140283030A1).
Claim 1 of copending application ‘910 discloses all of the limitations recited in claim 1 (similarly claim 17) of the instant application, as seen in the table below, except those limitations as taught by Mahadik and Buruganahalli both in the same field of endeavor as following:
analyze first unencrypted data contained in one or more unencrypted packets, wherein the first unencrypted data comprises at least a portion of a Domain Name System (DNS) query, and wherein the DNS query comprises a domain name (Mahadik, [0016] The DNS proxy server no of a preferred embodiment functions to intercept and process any DNS queries made by a device on a network. Preferably all users/machines using a network must use the DNS proxy server no when attempting to access a site, thus enabling all devices on the entire network to be secured by the system… The DNS proxy server no preferably processes DNS queries (i.e. first unencrypted data) in cooperation with the internet resource database 120. The DNS proxy server 110 accesses the internet resource database 120 for each query and determines a categorization of the query… The DNS proxy server no may return unmodified IP addresses (i.e., IP addresses directed to the domains contained in the DNS requests)…); Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Mahadik in the packet filtering system of ‘910 based on DNS query including IP address. This would have been obvious because the person having ordinary skill in the art would have been motivated to provide the resource database with stored information such as domain names, URI/URL, etc. as well as respective resource access levels for internet traffic filtering (Mahadik, [Abstract]).
While the combination of ‘910 and Mahadik does not expressly teach the following limitation(s), however in the same field of endeavor Buruganahalli teaches:
correlate, based on one or both of the IP address or the domain name, the first unencrypted data and the second unencrypted data (Buruganahalli, [Col. 9 lines 8-25] An IP address and port engine 104 determines an IP address and port number for a monitored traffic flow (e.g., a session) based on packet analysis… user identification is then determined (e.g., user ID can be deduced based on the source IP address). A policy check engine 106 determines whether any policies can be applied based on the IP address and port number… APP-ID engine 108 can be configured to determine what type of traffic the session involves, such as HTTP traffic, HTTPS traffic, SSL/TLS traffic, SSH traffic, DNS requests,... and such classified traffic can be directed to an appropriate decoder, … to decode the classified traffic for each monitored session's traffic flow). Examiner notes Buruganahalli teaches both TLS traffic with SNI (server name indication) of a client hello message (i.e. second unencrypted data) and DNS request (i.e. first unencrypted data) are associated with source IP address which suggests the TLS traffic and DNS request can be related or correlated due to association with same IP address; Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Buruganahalli in the packet filtering system of ‘910-Mahadik by filtering traffic based on destination domain extracted from TLS handshake. This would have been obvious because the person having ordinary skill in the art would have been motivated to filter network traffic based on unencrypted packet traffic data such as IP address of destination in the TLS handshake message for secure communication between client and remote server (Buruganahalli, [Abstract]).
Claim 9 of copending application ‘910 discloses all of the limitations recited in claim 9 (similarly claim 24) of the instant application, as seen in the table below, except those limitations as taught by Mahadik and Moore2 both in the same field of endeavor as following:
analyze first unencrypted data contained in one or more unencrypted packets, wherein the first unencrypted data comprises at least a portion of a Domain Name System 4Application No. 17/482,921Docket No.: 007742.00252 (DNS) query, and wherein the at least a portion of the DNS query comprises one or more of: an Internet Protocol (IP) address, or a domain name corresponding to the IP address (Mahadik, [0016] The DNS proxy server no of a preferred embodiment functions to intercept and process any DNS queries made by a device on a network. Preferably all users/machines using a network must use the DNS proxy server no when attempting to access a site, thus enabling all devices on the entire network to be secured by the system… The DNS proxy server no preferably processes DNS queries (i.e. first unencrypted data) in cooperation with the internet resource database 120. The DNS proxy server 110 accesses the internet resource database 120 for each query and determines a categorization of the query… The DNS proxy server no may return unmodified IP addresses (i.e., IP addresses directed to the domains contained in the DNS requests)…); Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Mahadik in the packet filtering system of ‘910 based on DNS query including IP address. This would have been obvious because the person having ordinary skill in the art would have been motivated to provide the resource database with stored information such as domain names, URI/URL, etc. as well as respective resource access levels for internet traffic filtering (Mahadik, [Abstract]).
While the combination of ‘910 and Mahadik does not expressly teach the following limitation(s), however in the same field of endeavor Moore2 teaches: 
correlate, based on the IP address, the first unencrypted data and the second unencrypted data (Moore2, discloses packet filtering by applying packet filtering rules in overload condition, see [Abstract]. And [0036] An Internet application instance may issue a request to a Domain Name System (DNS) to resolve the domain name (i.e. first unencrypted data in view of Mahadik) into an IP address, and the DNS may respond to the request with an IP address that corresponds to the domain name. And [0050] Rule 5 305 and rule 6 306 may allow DNS protocol packets to pass through packet security gateway 220. Rules 5 305 and 6 306 may not include restrictions on the source IP addresses and destination IP addresses…Rule 6 306 may allow packets that contain DNS server responses to any requests contained in the packets allowed by rule 5 305. The DNS protocol may be transported using either TCP (i.e. second unencrypted data, i.e. TCP handshake in view of Moore) or the User Datagram Protocol (UDP)); Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Moore2 in the packet filtering system of ‘910-Mahadik by filtering traffic in overload condition with packet filtering rules. This would have been obvious because the person having ordinary skill in the art would have been motivated to filter network traffic by transporting DNS protocol using TCP with packets associated with source or destination IP address (Moore2, [Abstract], [0050]).
Claims 1, 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 17/482,894 (hereinafter, “ ’894”), in view of Wang et al (US20130312054A1) and Buruganahalli et al (US 9,419,942 B1). 
Claim 1 of copending application ‘910 discloses all of the limitations recited in claim 1 (similarly claim 17) of the instant application, as seen in the table below, except those limitations as taught by Wang and Buruganahalli both in the same field of endeavor as following:
analyze second unencrypted data contained in the one or more unencrypted packets, wherein the second unencrypted data comprises at least a portion of a Transport Layer Security (TLS) handshake (Wang, discloses traffic control techniques of intercepting TLS handshake for secure communication, see [Abstract]. And [0018] the identification information can take different forms. In one example, the initial message of the handshaking procedure comprises a "ClientHello" message of the Transport Layer Security (TLS) handshaking procedure. According to this example, the proxy device 120 may extract (i.e. analyze) the Server Name Indication (SNI) extension from the ClientHello message. And [0034] The SNI extension 660 was added to the TLS protocol to indicate to the server the hostname the client is attempting to connect to during the handshaking procedure); Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Wang in the packet filtering system of ‘894 by filtering traffic based on service name identification from TLS handshake in transport layer security traffic control. This would have been obvious because the person having ordinary skill in the art would have been motivated to filter network traffic based on unencrypted packet traffic data such as service name identification in the TLS handshake message to extract host name of the second device for secure communication between first device and the second device (Wang, [Abstract]).
The combination of ‘894 and Wang does not explicitly teach however Buruganahalli teaches:
and wherein the TLS handshake comprises one or more of: the domain name, or an IP address corresponding to the domain name (Buruganahalli, discloses traffic filtering using a security device based on destination domain extraction for secure connection, see [Abstract]. And [Col. 5 lines 25-30, This extracted hostname data (e.g., destination domain) can then be used by the firewall to perform an action(s) based on a firewall policy (e.g., the domain name can be extracted by parsing the client hello message to extract the host name from the server_name field of the SNI extension…); correlate, based on one or both of the IP address or the domain name, the first unencrypted data and the second unencrypted data (Buruganahalli, [Col. 9 lines 8-25] An IP address and port engine 104 determines an IP address and port number for a monitored traffic flow (e.g., a session) based on packet analysis… user identification is then determined (e.g., user ID can be deduced based on the source IP address). A policy check engine 106 determines whether any policies can be applied based on the IP address and port number… APP-ID engine 108 can be configured to determine what type of traffic the session involves, such as HTTP traffic, HTTPS traffic, SSL/TLS traffic, SSH traffic, DNS requests,... and such classified traffic can be directed to an appropriate decoder, … to decode the classified traffic for each monitored session's traffic flow). Examiner notes Buruganahalli teaches both TLS traffic with SNI (server name indication) of a client hello message (i.e. second unencrypted data) and DNS request (i.e. first unencrypted data) are associated with source IP address which suggests the TLS traffic and DNS request can be related or correlated due to association with same IP address; Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Buruganahalli in the packet filtering system of ‘894-Wang by filtering traffic based on destination domain extracted from TLS handshake. This would have been obvious because the person having ordinary skill in the art would have been motivated to filter network traffic based on unencrypted packet traffic data such as IP address of destination in the TLS handshake message for secure communication between client and remote server (Buruganahalli, [Abstract]).
Claims Comparison Table
Instant Application 17/482,921
Co-pending Application 17/482,910

Co-pending Application 17/482,894
Claim 1 (similarly claim 17). 
A packet-filtering system comprising: 
one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the packet-filtering system to: 

receive data from a plurality of third-party threat intelligence providers located external to a network comprising the packet-filtering system, wherein each third-party network intelligence provider provides data regarding a plurality of network-threat indicators; 

analyze first unencrypted data contained in one or more unencrypted packets, wherein the first unencrypted data comprises at least a portion of a Domain Name System (DNS) query, and wherein the DNS query comprises a domain name; 

analyze second unencrypted data contained in the one or more unencrypted packets, wherein the second unencrypted data comprises at least a portion of a Transport Layer Security (TLS) handshake, and wherein the TLS handshake comprises one 

correlate, based on one or both of the IP address or the domain name, the first unencrypted data and the second unencrypted data; 

determine, based on one or both of the first unencrypted data and the second unencrypted data, and based on correlating the first unencrypted data and the second unencrypted data, that at least a portion of the one or more unencrypted packets corresponds to at least one of the plurality of network-threat indicators; 

correlate, based on determining that third unencrypted data contained in respective packet headers of one or more encrypted packets comprises the IP address, the third unencrypted data with one or both of the first unencrypted data or the second unencrypted data; 




and2Application No. 17/482,921Docket No.: 007742.00252 filter, based on the correlating and based on the determining that the at least a portion of the one or more unencrypted packets correspond to the at least one 
Claim 1. 
A packet-filtering system comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the packet-filtering system to: 

receive data from a plurality of third-party threat intelligence providers located external to a network comprising the packet-filtering system, wherein each third-party network intelligence provider provides data regarding a plurality of network-threat indicators; 











analyze first unencrypted data contained in one or more unencrypted packets, wherein the first unencrypted data comprises at least a portion of a Transport Layer Security (TLS) handshake, and wherein the at least a portion of the TLS handshake comprises one 







compare the first unencrypted data to the plurality of network-threat indicators; determine, based on the comparing, that at least a portion of the first unencrypted data corresponds to at least one of the plurality of network-threat indicators; 




correlate, based on determining that the first unencrypted data comprises the at least a portion of the TLS handshake, and based on determining that second unencrypted data contained in respective packet headers of one or more encrypted packets comprises the IP address, the one or more encrypted packets with one or more of the unencrypted packets; 

and filter, based on the correlating, the one or more encrypted packets.
Claim 1. 
A packet-filtering system comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the packet-filtering system to: 

receive data from a plurality of third-party threat intelligence providers located external to a network comprising the packet-filtering system, wherein each third-party network intelligence provider provides data regarding a plurality of network-threat indicators; 

analyze first unencrypted data contained in one or more unencrypted packets, wherein the first unencrypted data comprises at least a portion of a Domain Name System (DNS) query, wherein the at least a portion of the DNS query comprises one or more of: an Internet Protocol (IP) address, or a domain name corresponding to the IP address; 
















compare the first unencrypted data to the plurality of network-threat indicators; determine, based on the comparing, that at least a portion of the first unencrypted data corresponds to at least one of the plurality of network-threat indicators; 




correlate, based on determining that the first unencrypted data comprises the at least a portion of the DNS query, and based on determining that second unencrypted data contained in respective packet headers of one or more encrypted packets comprises the IP address, at least one of the one or more encrypted packets with one or more of the unencrypted packets; 

and filter, based on the correlating, the one or more encrypted packets.
Claim 9 (similarly claim 24).
A packet-filtering system comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the packet-filtering system to: 

receive data from a plurality of third-party threat intelligence providers located external to a network comprising the packet-filtering system, wherein each third-party network intelligence provider provides data regarding a plurality of network-threat indicators; 

analyze first unencrypted data contained in one or more unencrypted packets, wherein the first unencrypted data comprises at least a portion of a Domain Name System 4Application No. 17/482,921Docket No.: 007742.00252 (DNS) query, and wherein the at least a portion of the DNS query comprises one or more of: an Internet Protocol (IP) address, or a domain name corresponding to the IP address; 

analyze second unencrypted data contained in the one or more unencrypted packets, wherein the second unencrypted data is associated with initiation of a Transmission Control Protocol 

correlate, based on the IP address, the first unencrypted data and the second unencrypted data; 

determine, based on one or both of the first unencrypted data and the second unencrypted data, that at least a portion of the one or more unencrypted packets corresponds to at least one of the plurality of network-threat indicators; 

correlate, based on determining that third unencrypted data contained in respective packet headers of one or more encrypted packets comprises the IP address, the third unencrypted data with one or both of the first unencrypted data or the second unencrypted data; 




and filter, based on the correlating and based on the determining that the at least a portion of the one or more unencrypted packets correspond to the at least one of the plurality of network-threat indicators, the one or more encrypted packets.
Claim 9. 
A packet-filtering system comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the packet-filtering system to: 

receive data from a plurality of third-party threat intelligence providers located external to a network comprising the packet-filtering system, wherein each third-party network intelligence provider provides data regarding a plurality of network-threat indicators; 















analyze first unencrypted data contained in one or more unencrypted packets, wherein the first unencrypted data is associated with initiation of a Transmission Control Protocol (TCP) connection, and wherein 






compare the first unencrypted data to the plurality of network-threat indicators; 
determine, based on the comparing, that at least a portion of the first unencrypted data corresponds to at least one of the plurality of network-threat indicators; 

correlate, based on determining that the first unencrypted data is associated with the initiation of the TCP connection, and based on determining that second unencrypted data contained in respective packet headers of one or more encrypted packets comprises the IP address, the one or more encrypted packets with one or more of the unencrypted packets; 

and filter, based on the correlating, the one or more encrypted packets.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 7-8, 17-18, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mahadik et al (US2014008966A1-IDS by applicant, hereinafter, “Mahadik”), in view of Wang et al (US20130312054A1-IDS by Applicant, hereinafter, “Wang”), further in view of Buruganahalli et al (US 9,419,942 B1-IDS by applicant, hereinafter, “Buruganahalli”).
Regarding claim 1, Mahadik teaches:
A packet-filtering system (Mahadik, discloses system and method for securing network traffic by selectively filtering internet traffic, see [Title] and [Abstract]) comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors (Mahadik, [0042] alternative embodiment preferably implements the above methods in a computer-readable medium storing computer-readable instructions. The instructions are preferably executed by computer-executable components preferably integrated with a network security system. The computer-readable medium may be stored on any suitable computer readable media such ... The computer-executable component is preferably a processor…), cause the packet-filtering system to: 
receive data from a plurality of third-party threat intelligence providers located external to a network comprising the packet-filtering system, wherein each third-party network intelligence provider provides data regarding a plurality of network-threat indicators (Mahadik, [0015] The internet resource database 120 (with Admin Interface 150 as shown in Fig. 1, i.e. third-party threat intelligence providers or third-party network intelligence provider) of a preferred embodiment functions to act as a repository of resources and their respective resource access levels. The internet resource database 120 preferably stores domain names, URI/URL resource addresses, file names, hashes of files, and/or any suitable identifiers of a network accessed resource… A resource stored in the internet resource database 120 may additionally or alternatively include an associated IP address). Examiner notes DNS Proxy Server accesses Internet Resource Database in cloud suggest the Internet Resource Database is external to the packet filtering system of client device router and DNS Proxy Server as shown in Fig. 1; 
analyze first unencrypted data contained in one or more unencrypted packets, wherein the first unencrypted data comprises at least a portion of a Domain Name System (DNS) query, and wherein the DNS query comprises a domain name (Mahadik, [0016] The DNS proxy server no of a preferred embodiment functions to intercept and process any DNS queries made by a device on a network. Preferably all users/machines using a network must use the DNS proxy server no when attempting to access a site, thus enabling all devices on the entire network to be secured by the system… The DNS proxy server no preferably processes DNS queries (i.e. first unencrypted data) in cooperation with the internet resource database 120. The DNS proxy server 110 accesses the internet resource database 120 for each query and determines a categorization of the query… The DNS proxy server no may return unmodified IP addresses (i.e., IP addresses directed to the domains contained in the DNS requests)…); 
determine, based on one or both of the first unencrypted data and the second unencrypted data, [and based on correlating the first unencrypted data and the second unencrypted data], that at least a portion of the one or more unencrypted packets corresponds to at least one of the plurality of network-threat indicators (Mahadik, [0016] The DNS proxy server 110 accesses the internet resource database 120 for each query and determines a categorization of the query (e.g., permitted, partially-permitted, or restricted). Upon determining the categorization of the query, the DNS proxy server no preferably returns an IP address to the originating machine); (see Buruganahalli below for limitation in bracket)
correlate, based on determining that third unencrypted data [contained in respective packet headers of one or more encrypted packets] comprises the IP address, the third unencrypted data with one or both of the first unencrypted data or the second unencrypted data (Mahadik, [0029] For SSL/HTTPS based website access, the network traffic is encrypted and thus cannot be monitored with the same tools used in unencrypted scenario. The method may additionally include detecting encryption handshake (i.e. TLS handshake with further teaching of Wang shown below) when web proxying. This preferably occurs when a site is being accessed over HTTPS using a SSL certificate of a server during a handshake…The web proxy server may subsequently determine if the domain is restricted, permitted, or partially restricted (i.e. correlating). Examiner notes encrypted communication is determined to be restricted, permitted or partially restricted based on domain and handshake, i.e. correlation of encrypted packets with domain information in handshake (i.e. unencrypted packets)); (see Wang below for limitation in bracket)
and2Application No. 17/482,921Docket No.: 007742.00252 filter, based on the correlating and based on the determining that the at least a portion of the one or more unencrypted packets correspond to the at least one of the plurality of network-threat indicators, the one or more encrypted packets (Mahadik, [0029] If the domain is restricted, the access may be blocked entirely. If the domain is permitted, the web proxy preferably hands client requests to the server and the server responses back to the client without making any modification to the tunneled SSL traffic. If the domain is partially permitted, the web proxy server passes the encrypted requests between the client and the server … (i.e. filtering)).  
While Mahadik teaches the main concept of the invention of filtering encrypted packet data based on unencrypted packet data such as DNS query and detecting domain during handshake but does not explicitly teach analyzing unencrypted data comprising TLS handshake and unencrypted data contained in respective packet headers of one or more encrypted packets, however in the same field of endeavor Wang teaches:
analyze second unencrypted data contained in the one or more unencrypted packets, wherein the second unencrypted data comprises at least a portion of a Transport Layer Security (TLS) handshake (Wang, discloses traffic control techniques of intercepting TLS handshake for secure communication, see [Abstract]. And [0018] the identification information can take different forms. In one example, the initial message of the handshaking procedure comprises a "ClientHello" message of the Transport Layer Security (TLS) handshaking procedure. According to this example, the proxy device 120 may extract (i.e. analyze) the Server Name Indication (SNI) extension from the ClientHello message. And [0034] The SNI extension 660 was added to the TLS protocol to indicate to the server the hostname the client is attempting to connect to during the handshaking procedure), and [wherein the TLS handshake comprises one or more of: the domain name, or an IP address corresponding to the domain name] (see Buruganahalli below for limitation(s) in bracket);
correlate, based on determining that third unencrypted data contained in respective packet headers of one or more encrypted packets [comprises the IP address], the third unencrypted data with one or both of the first unencrypted data or the second unencrypted (Wang, [0034] In an unsecured HTTP request, the server can read the virtual host from the HTTP headers. In an encrypted TLS request, the server is unable to read the HTTP headers until after the handshaking procedure is finished (i.e. the server is able to read the HTTP headers after TLS handshake). And [0039] the determination to block (i.e. filter) the connection between the client 110 and the server 130 is made before the message 335 makes its way to the server 130); Examiner notes that Wang also teaches correlate, i.e. determine whether to block the communication based on unencrypted packet data with initial messages in a TLS handshake (i.e. correlate);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Wang in the method of selectively filtering internet traffic of Mahadik by filtering traffic based on service name identification from TLS handshake in transport layer security traffic control. This would have been obvious because the person having ordinary skill in the art would have been motivated to filter network traffic based on unencrypted packet traffic data such as service name identification in the TLS handshake message to extract host name of the second device for secure communication between first device and the second device (Wang, [Abstract]).
While Mahadik-Wang teaches analyze unencrypted data and correlate encrypted packets with unencrypted packets but does not explicitly teach the TLS handshake message comprises the IP address as well limitations shown below, however in the same field of endeavor Buruganahalli teaches:
and wherein the TLS handshake comprises one or more of: the domain name, or an IP address corresponding to the domain name (Buruganahalli, discloses traffic filtering using a security device based on destination domain extraction for secure connection, see [Abstract] the secure protocol is a secure sockets layer (SSL) protocol or transport layer security (TLS) protocol, and the destination domain is extracted from the server name indication (SNI) of a client hello message sent from the client to the remote server. And [Col. 5 lines 25-30] This extracted hostname data (e.g., destination domain) can then be used by the firewall to perform an action(s) based on a firewall policy (e.g., the domain name can be extracted by parsing the client hello message to extract the host name from the server_name field of the SNI extension…);
correlate, based on one or both of the IP address or the domain name, the first unencrypted data and the second unencrypted data (Buruganahalli, [Col. 9 lines 8-25] An IP address and port engine 104 determines an IP address and port number for a monitored traffic flow (e.g., a session) based on packet analysis… user identification is then determined (e.g., user ID can be deduced based on the source IP address). A policy check engine 106 determines whether any policies can be applied based on the IP address and port number…). Examiner notes Buruganahalli teaches both TLS traffic with SNI (server name indication) of a client hello message (i.e. second unencrypted data) and DNS request (i.e. first unencrypted data) are associated with source IP address which suggests the TLS traffic and DNS request can be related or correlated due to association with same IP address; 
determine, [based on one or both of the first unencrypted data and the second unencrypted data] (taught by Mahadik shown above), and based on correlating the first unencrypted data and the second unencrypted data, that at least a portion of the one or more unencrypted packets corresponds to at least one of the plurality of network-threat indicators (Buruganahalli, [Col. 7 lines 16-24] destination domain extraction for secure protocols further includes determining whether the destination domain (i.e. network-threat indicators) extracted from the server name indication (SNI) of a client hello message sent from the client to the remote server matches a domain identified in a public certificate sent from the remote server to the client);
correlate, [based on determining that the first unencrypted data comprises the at least a portion of the TLS handshake] (see Wang shown above, also taught by Buruganahalli shown below), and based on determining that second unencrypted data [contained in respective packet headers] (see Wang shown above) of one or more encrypted packets comprises the IP address, the one or more encrypted packets with one or more of the unencrypted packets (Buruganahalli, [Col. 4 line 63-Col 5 line 5] Thus, SNI is an extension to the TLS protocol that indicates what hostname (e.g., destination domain) that the client is attempting to connect to at the start of the handshaking process for setting a secure TLS communication channel/ session between a client and a remote server. This standard extension for SNI was developed to allow a server to present multiple certificates on the same IP address and port number and, as a result, allows multiple secure (HTTPS) websites (e.g., and/or any other service over TLS) to be served using the same IP address . And [Col. 9 lines 7-14] shown in FIG. 1, network traffic monitoring begins at 102. An IP address and port engine 104 determines an IP address and port number for a monitored traffic flow (e.g., a session) based on packet analysis… user identification is then determined (e.g., user ID can be deduced based on the source IP address). A policy check engine 106 determines whether any policies can be applied based on the IP address and port number); 


Regarding claim 17, Mahadik-Wang-Buruganahalli combination teaches:
A method (Mahadik, discloses system and method for securing network traffic by selectively filtering internet traffic, see [Title] and [Abstract]) comprising: performing method steps substantially similar to the method steps performed by the packet-filtering system of claim 1, therefore is rejected with same rational set forth as rejection of claim 1 above.

Regarding claim 2, similarly claim 18, Mahadik-Wang-Buruganahalli combination further teaches:
The packet-filtering system of claim 1, the method of claim 17, wherein the DNS query comprises one or more of: a DNS query request, or a DNS query reply (Mahadik, [0021] Step S210, which includes receiving a domain-name resolution query at a DNS proxy server, functions to obtain an initial request to access a network resource).  

Regarding claim 5, similarly claim 21, Mahadik-Wang-Buruganahalli combination further teaches:
The packet-filtering system of claim 1, the method of claim 17, wherein the instructions, when executed by the one or more processors, cause the packet-filtering system to correlate the third unencrypted data with one or both of the first unencrypted data or the second unencrypted data further based on a port number associated with one or both of: the first unencrypted data, or the second unencrypted data (Buruganahalli, [Col. 9 lines 7-10] As shown in FIG. 1, network traffic monitoring begins at 102. An IP address and port engine 104 determines an IP address and port number for a monitored traffic flow (e.g., a session) based on packet analysis).  

Regarding claim 7, similarly claim 22, Mahadik-Wang-Buruganahalli combination further teaches:
The packet-filtering system of claim 1, the method of claim 17, wherein the TLS handshake is configured to establish an encrypted communication session between a client and a server, and wherein the TLS handshake further comprises one of: a ClientHello message generated by the client, or a certificate message generated by the server (Buruganahalli, [Col. 5 lines 32] This extracted hostname data (e.g., destination domain) can then be used by the firewall to perform an action(s) based on a firewall policy (e.g., the domain name can be extracted by parsing the client hello message to extract the host name from the server_name field of the SNI extension, which can then be used to apply firewall policies or take responsive actions based on this information without having to wait for data to be decrypted)).  

Regarding claim 8, similarly claim 23, Mahadik-Wang-Buruganahalli combination further teaches:
The packet-filtering system of claim 1, the method of claim 17, wherein the instructions, when executed by the one or more processors, cause the packet-filtering system to filter the one or more encrypted packets by causing the packet-filtering system to prevent further transmission of the one or more encrypted packets (Buruganahalli, [Col. 5 lines 52-58] Various techniques described herein can be used to determine whether a new session using a secure protocol violates a policy (e.g., security policy, such as a firewall policy). For example, if a new flow is determined to violate a policy prior to the set-up of the encrypted data communication for that flow between a client and a remote server, then the flow can be blocked (i.e. prevent) and decryption is not required).  

Claims 3-4, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mahadik-Wang-Buruganahalli as applied above, further in view of Williams (US9875355B1-IDS by applicant, hereinafter, “Williams”).
Regarding claim 3, similarly claim 19, Mahadik-Wang-Buruganahalli combination teaches:
The packet-filtering system of claim 1, the method of claim 17, wherein the instructions, when executed by the one or more processors, cause the packet-filtering system to correlate the third unencrypted data with one or both of the first unencrypted data or the second unencrypted data (See the teachings of Mahadik-Wang-Buruganahalli presented for claim 1),

further based on a time stamp entry associated with the first unencrypted data (Williams, discloses detecting malicious software based on DNS requests and/or response. And [Col. 5 lines 14-19] In process block 510, a determination can be made whether the DNS requests are associated with a same domain name. For example, a simple comparison between the domain names can be made and, if a match is found, then the process continues. In process block 520, previously stored time-stamp data (e.g., day, hour, minute) can be retrieved indicating a last time that the same DNS requests were made. Thus, different time stamps can be retrieved associated with previous requests that correspond with DNS requests 502, 504).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Williams in the method of selectively filtering internet traffic of Mahadik-Wang-Buruganahalli by comparing DNS requests based on timestamp associated with previously made DNS requests. This would have been obvious because the person having ordinary skill in the art would have been motivated to identify and compare DNS requests based on timestamp associated with previously made DNS request for malicious request or response (Williams, [Abstract]).  

Regarding claim 4, similarly claim 20, Mahadik-Wang-Buruganahalli combination teaches:
(See the teachings of Mahadik-Wang-Buruganahalli presented for claim 1),
While the combination of Mahadik-Wang-Buruganahalli does not explicitly teach but in the same field of endeavor Williams teaches:
further based on: a first time stamp associated with the one or more encrypted packets, and a second time stamp associated with the first unencrypted data or a third time stamp associated with the second unencrypted data (Williams, discloses detecting malicious software based on DNS requests and/or response. And [Col. 5 lines 14-19] In process block 510, a determination can be made whether the DNS requests are associated with a same domain name. For example, a simple comparison between the domain names can be made and, if a match is found, then the process continues. In process block 520, previously stored time-stamp data (e.g., day, hour, minute) can be retrieved indicating a last time that the same DNS requests were made. Thus, different time stamps can be retrieved associated with previous requests that correspond with DNS requests 502, 504... In decision block 540, a check is made to determine if the frequencies are equal (i.e. correlating). If so, then the DNS requests 502, 504 are frequency correlated (process block 550)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Williams in the method of selectively filtering internet traffic of Mahadik-Wang-Buruganahalli by comparing DNS requests based on timestamps associated with previously made DNS requests. This would .  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mahadik-Wang-Buruganahalli as applied above, further in view of Dubrovsky et al (US20140373156A1-IDS by applicant, hereinafter, “Dubrovsky”).
Regarding claim 6, Mahadik-Wang-Buruganahalli combination teaches:
The packet-filtering system of claim 1, wherein the instructions, when executed by the one or more processors, 
While the combination of Mahadik-Wang-Buruganahalli does not explicitly teach but in the same field of endeavor Dubrovsky teaches:
further cause the packet-filtering system to: generate log data indicating: an indication of filtering of the one or more unencrypted packets; and at least one of the domain name or the IP address corresponding to the domain name (Dubrovsky, [0027] The extracted URL and IP address may be used to compare with the information stored in table 206 (i.e. log data). If the table 206 contains the extracted URL and/or IP address, that means the requested document has been previously requested and the requested document may contain a virus and/or spyware... This information may be used to form a reason explaining why the connection was terminated (i.e. indication of filtering)); and determine whether the third unencrypted data contained in the one or more encrypted packets comprises the IP address (Dubrovsky, [0027] If the table 206 contains the extracted URL and/or IP address (i.e. the third unencrypted data contained in the encrypted packets taught by Mahadik), the information regarding the previously detected virus and/or spyware is retrieved from table 206. This information may be used to form a reason explaining why the connection was terminated). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Dubrovsky in the method of selectively filtering internet traffic of Mahadik-Wang-Buruganahalli by determining whether the request to access server based on IP address from failed request table as logged data should be terminated. This would have been obvious because the person having ordinary skill in the art would have been motivated to use the DNS queries including IP address of as stored in internet resource database of Mahadik as log data as taught by Dubrovsky for filtering access request (Dubrovsky, [Abstract], [0027]).  

Claims 9-10, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mahadik et al (US2014008966A1-IDS by applicant, hereinafter, “Mahadik”), in view of Moore (US20140283004A1-IDS by Applicant, hereinafter, “Moore”), further in view of Moore et al (US20140283030A1-IDS by applicant, hereinafter, “Moore2”).
Regarding claim 9, Mahadik teaches:
A packet-filtering system (Mahadik, discloses system and method for securing network traffic by selectively filtering internet traffic, see [Title] and [Abstract]) comprising: one or more processors; and memory storing instructions that, when executed by the one or more (Mahadik, [0042] alternative embodiment preferably implements the above methods in a computer-readable medium storing computer-readable instructions. The instructions are preferably executed by computer-executable components preferably integrated with a network security system. The computer-readable medium may be stored on any suitable computer readable media such ... The computer-executable component is preferably a processor…), cause the packet-filtering system to: 
receive data from a plurality of third-party threat intelligence providers located external to a network comprising the packet-filtering system, wherein each third-party network intelligence provider provides data regarding a plurality of network-threat indicators (Mahadik, [0015] The internet resource database 120 (with Admin Interface 150 as shown in Fig. 1, i.e. third-party network intelligence provider) of a preferred embodiment functions to act as a repository of resources and their respective resource access levels. The internet resource database 120 preferably stores domain names, URI/URL resource addresses, file names, hashes of files, and/or any suitable identifiers of a network accessed resource… A resource stored in the internet resource database 120 may additionally or alternatively include an associated IP address). Examiner notes DNS Proxy Server accesses Internet Resource Database in cloud suggest the Internet Resource Database is external to the packet filtering system of client device router and DNS Proxy Server as shown in Fig. 1; 
analyze first unencrypted data contained in one or more unencrypted packets, wherein the first unencrypted data comprises at least a portion of a Domain Name System4Application No. 17/482,921Docket No.: 007742.00252 (DNS) query, and wherein the at least a portion of the DNS query comprises one or more of: an Internet Protocol (IP) address, or a domain name corresponding to the IP address (Mahadik, [0016] The DNS proxy server no of a preferred embodiment functions to intercept and process any DNS queries made by a device on a network. Preferably all users/machines using a network must use the DNS proxy server no when attempting to access a site, thus enabling all devices on the entire network to be secured by the system… The DNS proxy server no preferably processes DNS queries (i.e. first unencrypted data) in cooperation with the internet resource database 120. The DNS proxy server 110 accesses the internet resource database 120 for each query and determines a categorization of the query… The DNS proxy server no may return unmodified IP addresses (i.e., IP addresses directed to the domains contained in the DNS requests)…); 
determine, based on one or both of the first unencrypted data and the second unencrypted data, that at least a portion of the one or more unencrypted packets corresponds to at least one of the plurality of network-threat indicators (Mahadik, [0016] The DNS proxy server 110 accesses the internet resource database 120 for each query and determines (i.e. compare) a categorization of the query (e.g., permitted, partially-permitted, or restricted). Upon determining the categorization of the query, the DNS proxy server no preferably returns an IP address to the originating machine); 
correlate, based on determining that third unencrypted data [contained in respective packet headers of one or more encrypted packets] comprises the IP address, the third unencrypted data with one or both of the first unencrypted data or the second unencrypted data (Mahadik, [0029] For SSL/HTTPS based website access, the network traffic is encrypted and thus cannot be monitored with the same tools used in unencrypted scenario. The method may additionally include detecting encryption handshake (i.e. TLS handshake with further teaching of Wang shown below) when web proxying. This preferably occurs when a site is being accessed over HTTPS using a SSL certificate of a server during a handshake…The web proxy server may subsequently determine if the domain is restricted, permitted, or partially restricted (i.e. correlating). Examiner notes encrypted communication is determined to be restricted, permitted or partially restricted based on domain and handshake, i.e. correlation of encrypted packets with domain information in handshake (i.e. unencrypted packets)); 
and filter, based on the correlating and based on the determining that the at least a portion of the one or more unencrypted packets correspond to the at least one of the plurality of network-threat indicators, the one or more encrypted packets (Mahadik, [0029] If the domain is restricted, the access may be blocked entirely. If the domain is permitted, the web proxy preferably hands client requests to the server and the server responses back to the client without making any modification to the tunneled SSL traffic. If the domain is partially permitted, the web proxy server passes the encrypted requests between the client and the server … (i.e. filtering)).
While Mahadik teaches the main concept of the invention of filtering encrypted packet data based on unencrypted packet data associated with HTTP, HTTPS traffic but does not explicitly teach associated with initiation of a TCP connection and unencrypted data contained in respective packet headers of one or more encrypted packets, however in the same field of endeavor Moore teaches:
analyze second unencrypted data contained in the one or more unencrypted packets, wherein the second unencrypted data is associated with initiation of a Transmission Control (Moore, discloses filtering network data transfers based on packet header field values according packet filtering rule, see [Abstract]. And [0025] Referring to FIG. 3, dynamic security policy 218 may include rules 1 302, 2 304, 3 306, 4 308, 5 310, 6 312, and 7 314. Each of these rules may specify criteria and one or more operators that may be applied to packets associated with (e.g., matching) the specified criteria… for example, comprise one or more values selected from, packet header information, specifying a protocol type of the data section of an IP packet (e.g., TCP, User Datagram Protocol (UDP)…). And [0026] For example, rule 1 302 may specify that IP packets containing one or more TCP packets, originating from a source IP address that begins with 140.210); 
correlate, based on determining that third unencrypted data contained in respective packet headers of one or more encrypted packets comprises the IP address, the third unencrypted data with one or both of the first unencrypted data or the second unencrypted data (Moore, [0005] The filter may be capable of comparing certain packet header information (e.g., source and destination IP address(s). And [0039] The filtering process described herein may be viewed as having two (2) stages: A first stage in which the "5-tuple" of IP packet header field values and transport protocol (e.g., TCP, UDP, etc.) packet header field values may be filtered; and, a second stage in which application packet header field values may be filtered (e.g., by applying operator logic similar to that described above). Conceptually, the first stage may determine if the network policy allows any communications between the resources identified in the 5-tuple rule; if so, the second stage may determine if the policy allows the specific method or type of communication (e.g., … encrypted communication, etc.) between the resources (i.e. correlate, i.e. if first stage determines allowing communication then second stage also allows the encrypted communication));
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Moore in the method of selectively filtering internet traffic of Mahadik by filtering TCP traffic with IP address. This would have been obvious because the person having ordinary skill in the art would have been motivated to filter network traffic based on application header field values corresponding to packet filtering rule for communication with TCP/IP network protocol against attack (Moore, [Abstract], [0001-0002]).
While the combination of Mahadik-Moore teaches the main concept of the invention of filtering encrypted packet data based on unencrypted packet data of DNS query and TCP connection associated with IP address but does not expressly teach the following limitation, however in the same field of endeavor Moore2 teaches:
correlate, based on the IP address, the first unencrypted data and the second unencrypted data (Moore2, discloses packet filtering by applying packet filtering rules in overload condition, see [Abstract]. And [0036] An Internet application instance may issue a request to a Domain Name System (DNS) to resolve the domain name (i.e. first unencrypted data in view of Mahadik) into an IP address, and the DNS may respond to the request with an IP address that corresponds to the domain name. And [0050] Rule 5 305 and rule 6 306 may allow DNS protocol packets to pass through packet security gateway 220. Rules 5 305 and 6 306 may not include restrictions on the source IP addresses and destination IP addresses … Rule 6 306 may allow packets that contain DNS server responses to any requests contained in the packets allowed by rule 5 305. The DNS protocol may be transported using either TCP (i.e. second unencrypted data, i.e. TCP handshake in view of Moore) or the User Datagram Protocol (UDP)); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Moore2 in the method of selectively filtering internet traffic of Mahadik-Moore by filtering traffic in overload condition with packet filtering rules. This would have been obvious because the person having ordinary skill in the art would have been motivated to filter network traffic by transporting DNS protocol using TCP with packets associated with source or destination IP address (Moore2, [Abstract], [0050]).

Regarding claim 24, Mahadik-Moore-Moore2 combination teaches:
A method (Mahadik, discloses system and method for securing network traffic by selectively filtering internet traffic, see [Title] and [Abstract]) comprising: performing method steps substantially similar to the method steps performed by the packet-filtering system of claim 9, therefore is rejected with same rational set forth as rejection of claim 9 above.

Regarding claim 10, similarly claim 25, Mahadik-Moore-Moore2 combination further teaches:
The packet-filtering system of claim 9, the method of claim 24, wherein the DNS query comprises one or more of: a DNS query request, or a DNS query reply (Mahadik, [0021] Step S210, which includes receiving a domain-name resolution query at a DNS proxy server, functions to obtain an initial request to access a network resource).  

Claims 11-12, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mahadik-Moore-Moore2 as applied above, further in view of Williams (US9875355B1-IDS by applicant, hereinafter, “Williams”).
Regarding claim 11, similarly claim 26, Mahadik-Moore-Moore2 combination further teaches:
The packet-filtering system of claim 9, the method of claim 24, wherein the instructions, when executed by the one or more processors, cause the packet-filtering system to correlate the third unencrypted data with the first unencrypted data and the second unencrypted data (See the teachings of Mahadik-Moore presented for claim 9), 
While the combination of Mahadik-Moore-Moore2 does not explicitly teach but in the same field of endeavor Williams teaches:
further based on a time stamp entry associated with the first unencrypted data (Williams, discloses detecting malicious software based on DNS requests and/or response. And [Col. 5 lines 14-19] In process block 510, a determination can be made whether the DNS requests are associated with a same domain name. For example, a simple comparison between the domain names can be made and, if a match is found, then the process continues. In process block 520, previously stored time-stamp data (e.g., day, hour, minute) can be retrieved indicating a last time that the same DNS requests were made. Thus, different time stamps can be retrieved associated with previous requests that correspond with DNS requests 502, 504).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Williams in the method of selectively filtering internet traffic of Mahadik-Moore-Moore2 by comparing DNS requests based on timestamp associated with previously made DNS requests. This would have been obvious because the person having ordinary skill in the art would have been motivated to identify and compare DNS requests based on timestamp associated with previously made DNS request for malicious request or response (Williams, [Abstract]).  

Regarding claim 12, similarly claim 27, Mahadik-Moore-Moore2 combination teaches:
The packet-filtering system of claim 9, the method of claim 24, wherein the instructions, when executed by the one or more processors, cause the packet-filtering system to correlate the third unencrypted data with the first unencrypted data and the second unencrypted data (See the teachings of Mahadik-Moore presented for claim 9), 
While the combination of Mahadik-Moore-Moore2 does not explicitly teach but in the same field of endeavor Williams teaches:
further based on: a first time stamp associated with the one or more encrypted packets, and a second time stamp associated with the first unencrypted data or a third time stamp associated with the second unencrypted data (Williams, discloses detecting malicious software based on DNS requests and/or response. And [Col. 5 lines 14-19] In process block 510, a determination can be made whether the DNS requests are associated with a same domain name. For example, a simple comparison between the domain names can be made and, if a match is found, then the process continues. In process block 520, previously stored time-stamp data (e.g., day, hour, minute) can be retrieved indicating a last time that the same DNS requests were made. Thus, different time stamps can be retrieved associated with previous requests that correspond with DNS requests 502, 504... In decision block 540, a check is made to determine if the frequencies are equal (i.e. correlating). If so, then the DNS requests 502, 504 are frequency correlated (process block 550)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Williams in the method of selectively filtering internet traffic of Mahadik-Moore-Moore2 by comparing DNS requests based on timestamps associated with previously made DNS requests. This would have been obvious because the person having ordinary skill in the art would have been motivated to identify and compare DNS requests based on timestamp to correlate the different DNS requests taught by Mahadik and Martini for the benefit of identifying malicious software request or response for the goal of filtering the network traffic (Williams, [Abstract]).  

Claims 13, 16, 28, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Mahadik-Moore-Moore2 as applied above, further in view of Buruganahalli et al (US 9,419,942B1-IDS by applicant, hereinafter, “Buruganahalli”).
Regarding claim 13, similarly claim 28, Mahadik-Moore-Moore2 combination teaches:
The packet-filtering system of claim 9, the method of claim 24, wherein the instructions, when executed by the one or more processors, cause the packet-filtering system to correlate (See the teachings of Mahadik-Moore presented for claim 9),
While the combination of Mahadik-Moore-Moore2 does not explicitly teach but in the same field of endeavor Buruganahalli teaches:
further based on a port number associated with one or both of: the first unencrypted data, or the second unencrypted data (Buruganahalli, [Col. 9 lines 7-10] As shown in FIG. 1, network traffic monitoring begins at 102. An IP address and port engine 104 determines an IP address and port number for a monitored traffic flow (e.g., a session) based on packet analysis).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Buruganahalli in the method of selectively filtering internet traffic of Mahadik-Moore-Moore2 by filtering traffic based on packet filtering rules on inspected packets associated with port number. This would have been obvious because the person having ordinary skill in the art would have been motivated to filter network traffic based on unencrypted packet traffic data such as IP address and port number to allows multiple secure (HTTPS) websites to be served using the same IP address for the purpose of network traffic filtering (Buruganahalli, [Abstract], Col. 9 lines 7-10).  

Regarding claim 16, similarly claim 30, Mahadik-Moore-Moore2 combination teaches:
The packet-filtering system of claim 9, the method of claim 24,

wherein the instructions, when executed by the one or more processors, cause the packet-filtering system to filter the one or more encrypted packets by causing the packet-filtering system to prevent further transmission of the one or more encrypted packets (Buruganahalli, [Col. 5 lines 52-58] Various techniques described herein can be used to determine whether a new session using a secure protocol violates a policy (e.g., security policy, such as a firewall policy). For example, if a new flow is determined to violate a policy prior to the set-up of the encrypted data communication for that flow between a client and a remote server, then the flow can be blocked (i.e. prevent) and decryption is not required).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Buruganahalli in the method of selectively filtering internet traffic of Mahadik-Moore-Moore2 by filtering traffic based on packet filtering rules. This would have been obvious because the person having ordinary skill in the art would have been motivated to filter network traffic based on unencrypted packet traffic data such as IP address and port number to block encrypted traffic that violates firewall policy (Buruganahalli, [Abstract], Col. 5 lines 52-58).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mahadik-Moore-Moore2 as applied above, further in view of Dubrovsky et al (US20140373156A1, hereinafter, “Dubrovsky”).
Regarding claim 14, Mahadik-Moore-Moore2 combination teaches:
The packet-filtering system of claim 9, 
While the combination of Mahadik-Moore-Moore2 does not explicitly teach but in the same field of endeavor Dubrovsky teaches:
wherein the instructions, when executed by the one or more processors, further cause the packet-filtering system to: generate log data indicating: an indication of filtering of the one or more unencrypted packets; and at least one of the IP address or the domain name corresponding to the IP address (Dubrovsky, [0027] The extracted URL and IP address may be used to compare with the information stored in table 206 (i.e. log data). If the table 206 contains the extracted URL and/or IP address, that means the requested document has been previously requested and the requested document may contain a virus and/or spyware... This information may be used to form a reason explaining why the connection was terminated (i.e. indication of filtering)); and determine whether the third unencrypted data contained in the one or more encrypted packets comprises the IP address based on the log data (Dubrovsky, [0027] If the table 206 contains the extracted URL and/or IP address (i.e. the third unencrypted data contained in the encrypted packets taught by Mahadik), the information regarding the previously detected virus and/or spyware is retrieved from table 206. This information may be used to form a reason explaining why the connection was terminated). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Dubrovsky in the method of selectively filtering internet traffic of Mahadik-Moore-Moore2 by determining whether the request to access server based on IP address from failed request table as logged .    

Claims 15, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Mahadik-Moore-Moore2 as applied above, further in view of Li et al (US20080077705A1, hereinafter, “Li”).
Regarding claim 15, similarly claim 29, Mahadik-Moore-Moore2 combination teaches:
The packet-filtering system of claim 9, the method of claim 24,
While the combination of Mahadik-Moore-Moore2 does not explicitly teach but in the same field of endeavor Li teaches:
wherein the second unencrypted data comprises one of: a SYN handshake message, or an ACK handshake message (Li, discloses packet classification according to packet classification rules in packet filtering, see [Abstract], [0004-0006]. And [0010] Like firewalls, proxies can filter traffic based on many packet attributes, such as source IP address and/or port, and destination IP address and/or port. In addition, proxies can filter traffic based on destination service such as hypertext transfer protocol (HTTP)… And [0074] If the inbound packet produces a SYN-cookie match, this implies that the packet is a TCP ACK packet sent by a client as the final step in a three-way handshake establishing a new connection).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Li in the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M LEE whose telephone number is (571)272-1975.  The examiner can normally be reached on M-F: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/MICHAEL M LEE/Examiner, Art Unit 2436                                                                                                                                                                                                        


/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436